 1   LAW OFFICES OF ERIK BABCOCK
     ERIK BABCOCK (Cal. 172517)
 2   717 Washington St., 2d Floor
     Oakland CA 94607
 3   Tel: (510) 452-8400
     Fax: (510) 201-2084
 4   erik@babcocklawoffice.com
 5   Attorney for Defendant
     JASON CARUCCI
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                             SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                           Case No. CR 19-cr-00574 BLF
12
                    Plaintiff,                           STIPULATION CONTINUING STATUS
13                                                       CONFERENCE AND EXCLUDING
                                                         TIME
14          v.
15

16   JASON CARUCCI,
17                  Defendant.
18

19
            Defendant Carucci is on for status on March 24, 2020. The parties are still in the process of
20
     negotiating a disposition. Defense counsel is still investigating the case. Counsel’s ability to do so has
21
     been impeded by the recent coronavirus health crisis. The parties therefore stipulate and agree that the
22

23   status conference currently set for March 24, 2020 may be vacated and rescheduled for June 16, 2020.

24          It is further stipulated that the time from the signing of this stipulation to June 16, 2020 may be

25   excluded from the time in which this case must be brought to trial under the Speedy Trial Act, 18 U.S.C.
26   3141(h)(7)(A), because it results from a continuance granted by the Court at defendant’s request on the
27
     basis of the Court’s finding that the ends of justice served by taking such action outweigh the best interest
28


                                                          1
 1   of the public and the defendant in a speedy trial based on defense counsel’s need to investigate and prepare
 2   the case.
 3
            SO STIPULATED.
 4
     DATED: March 17, 2020                                         /S/
 5                                                                 JOHN BOSTIC
                                                                   Assistant U.S. Attorney
 6

 7
     DATED: March 17, 2020                                         /S/
 8                                                                 ERIK BABCOCK
                                                                   Attorney for Defendant CARUCCI
 9

10

11                                               PROPOSED ORDER

12

13
            Good cause appearing, the status conference set for March 24, 2020 is hereby vacated and
14

15   rescheduled for June 16, 2020.

16          Based on the stipulation of the parties above, the Court finds that the time from March 24, 2020 to
17   June 16, 2020 may be excluded from the time in which this case must be brought to trial under the Speedy
18
     Trial Act, 18 U.S.C. 3141(h)(7)(A), because it results from a continuance granted by the Court at
19
     defendant’s request on the basis of the Court’s finding that the ends of justice served by taking such action
20
     outweigh the best interest of the public and the defendant in a speedy trial based on defense counsel’s
21

22   need to investigate and prepare the case.

23
            IT IS SO ORDERED.
24

25

26   DATED:      March 18, 2020

27                                                                 HON. BETH L. FREEMAN
                                                                   United States District Judge
28


                                                          2
